NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TERRELL D. JOHNSON,                             No. 16-55654

                Plaintiff-Appellant,            D.C. No. 2:15-cv-07296-BRO-JPR

 v.
                                                MEMORANDUM*
LOS ANGELES POLICE DEPARTMENT,
official capacity; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                Beverly Reid O’Connell, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Terrell D. Johnson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal

and state law claims in connection with his arrest and conviction. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under

§ 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Johnson’s action because success on

Johnson’s claims would necessarily imply the invalidity of his conviction, and

Johnson failed to show that his conviction had been invalidated. See Heck v.

Humphrey, 512 U.S. 477, 487 (1994) (if “a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence . . . the

complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated”). Because the district court

did not specify whether the dismissal of Johnson’s action was with or without

prejudice, we treat the dismissal as being without prejudice. See Trimble v. City of

Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (dismissals under Heck are without

prejudice).

      The district court did not abuse its discretion in dismissing Johnson’s

amended complaint without leave to amend because Johnson was provided with

one opportunity to amend and further amendment would be futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review and explaining that dismissal without leave to amend is

proper when amendment would be futile); see also Chodos v. West Publ’g Co.,


                                          2                                      16-55654
Inc., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has already

granted a plaintiff leave to amend, its discretion in deciding subsequent motions to

amend is particularly broad.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Johnson’s Federal

Rule of Civil Procedure 59(e) motion for reconsideration because Johnson failed to

demonstrate any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration under Rule 59(e)).

      AFFIRMED.




                                         3                                    16-55654